DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 9/28/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0115811 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both “a cover part” and “a coupling part” (See page 10, lines 16-26 of the specification received 7/09/2019.) .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "180" have both been used to designate “cover part”.  (See page 10, lines 16-26 in particular of the specification received 7/09/2019, where the cover part is designated as both “150” and “180”. The cover part is also designated as “150” in other portions of the specification.)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used multiple times in the same figure to designate different parts (see Fig. 4). (Reference character “130” in the specification is used to refer to the “bullet part”.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoskins (US 2015/0027861).
Re claim 1. A rotary-type automotive transmission comprising:
a housing (20);
a shaft (14) coupled to the housing in an axial direction;
a bullet part (16a; para. [0018]) provided on a surface of the shaft to be elastically projected in a first direction, which is perpendicular to the axial direction, and/or in a second direction, which is opposite to the first direction; and
a groove part (18a) mounted in a receiving groove (see annotated Figs. 1 & 2 below. The groove part 18a (18b is identical to 18a could alternatively be considered the claimed groove part.) is radially inside of the receiving groove, and therefore mounted in the receiving groove.) that is formed on a surface of the housing, to face the bullet part,
wherein the groove part (18a) slidably moves in the first direction and/or in the second direction to be received in the housing. (Groove part 18a may be slid in first and/or second direction along with other part 18b to join together, before then being slid in axial direction into receiving groove. The claim does not prohibit the sliding in the axial direction after being slid in the first and/or second direction.)


    PNG
    media_image1.png
    919
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    746
    523
    media_image2.png
    Greyscale



Re claim 2 The rotary-type automotive transmission of claim 1, further comprising:
sliding members (The Examiner notes that in the instant application, the sliding members 113 and 141 are portions of groove part 140 and receiving groove 112; they are not separate parts separate from and in addition to all the other claimed parts.) that guide slidable movement of the groove part to allow the groove part to be attached to, or detached from, the receiving groove. (See annotated Fig. 2 below)

    PNG
    media_image3.png
    828
    557
    media_image3.png
    Greyscale


Re claim 6. The rotary-type automotive transmission of claim 1, further comprising:
a cover part (12) that covers a top surface of the housing and is fixed to the housing; and
fixing parts that fix the groove part when the cover part is mounted. (See annotated Fig. 1 below)

    PNG
    media_image4.png
    919
    570
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 2015/0027861) in view of Yamanaka (US 2018/0372216).
	Re claim 3
Hoskins is silent to guiding protrusions formed on inner sides of the receiving groove to protrude; and sliding grooves formed on sides of the groove part to be recessed, wherein the guide protrusions are received in the sliding grooves to be slidably movable.
Yamanaka teaches guiding protrusions (121, Fig. 2) formed on inner sides of the receiving groove to protrude; and sliding grooves (154) formed on sides of the groove part to be recessed, wherein the guide protrusions are received in the sliding grooves to be slidably movable (para. [0047]), for the purpose of reducing play (para. [0047]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Hoskins such that guiding protrusions are formed on inner sides of the receiving groove to protrude; and sliding grooves formed on sides of the groove part to be recessed, wherein the guide protrusions are received in the sliding grooves to be slidably movable, as taught by Yamanaka, for the purpose of reducing play.



	Hoskins as modified above further suggests:
Re claim 4. The rotary-type automotive transmission of claim 3, further comprising: latch parts that fix the groove part in the receiving groove. (see annotated Fig. 2 below)

    PNG
    media_image5.png
    785
    557
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Hoskins does not disclose the details of the latch parts claimed in claim 5. Hoskins teaches away from the claimed snap fit members, since there must be at least four snap fit members (at least two first snap members since plural “first snap members” are claimed and at least two second snap fit members 
Hoskins does not disclose the details claimed in claim 7. Hoskins teaches away from the claimed coupling protrusion and insertion groove arrangement, since cover 12 rotates relative to the groove part (18a) and adding this arrangement would prevent that rotation and thus prevent the operation of the device of Hoskins as described in Hoskins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658